

116 HJ 45 IH: Making further continuing appropriations for fiscal year 2019, and for other purposes.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 45IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Biggs (for himself, Mr. Meadows, Mr. Jordan, Mr. Davidson of Ohio, Mr. Perry, Mr. Hice of Georgia, Mr. Harris, Mr. Roy, Mr. Gosar, and Mr. Green of Tennessee) submitted the following joint resolution; which was referred to the Committee on AppropriationsJOINT RESOLUTIONMaking further continuing appropriations for fiscal year 2019, and for other purposes.
	
 That the Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended by striking the date specified in section 105(3) and inserting February 22, 2019.
		